Title: Clotworthy Stephenson to Thomas Jefferson, 16 October 1809
From: Stephenson, Clotworthy
To: Jefferson, Thomas


          Sir  Washington City Octr 16th 1809
          You will particularly obliege by informing where you left my papers deposited with you respecting my Claim againts the U.S. for sevices rendred at the Mariene Barracks in this city.I have made enquiry of Mr Goldsborough he informs that he has not seen them your goodness will Excuse
          I am respectfully Sir your Hble Sert Clotworthy Stephenson
        